If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                   August 13, 2020
                Plaintiff-Appellee,

 v                                                                 No. 346402
                                                                   Macomb Circuit Court
 TORRES LEON POWELL,                                               LC No. 2018-000335-FH

                Defendant-Appellant.


Before: KRAUSE, P.J., and K. F. KELLY and TUKEL, JJ.

K. F. KELLY, J. (concurring).

       I concur in the result only.


                                                           /s/ Kirsten Frank Kelly




                                              -1-